                 Case 3:20-cv-05803-JCC Document 12 Filed 01/04/21 Page 1 of 2




                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   JOSE ESPINOSA, SR.,                                      CASE NO. C20-5803-JCC
10                             Petitioner,                    ORDER
11          v.

12   CORCORAN PRISON,

13                             Respondent.
14

15          This matter comes before the Court on the Report and Recommendation (R&R) of the
16   Honorable J. Richard Creatura, United States Magistrate Judge (Dkt. No. 11). Judge Creatura
17   recommends that the Court dismiss Mr. Espinosa’s petition based upon a failure to prosecute.
18   Having thoroughly reviewed the R&R, the lack of objections thereto, and the relevant record, the
19   Court hereby finds and ORDERS:
20          1. The Court ADOPTS the R&R.
21          2. Plaintiff’s federal habeas petition is DISMISSED without prejudice.
22          3. A certificate of appealability is denied in this case.
23   //
24   //
25   //
26   //


     ORDER
     C20-5803-JCC
     PAGE - 1
              Case 3:20-cv-05803-JCC Document 12 Filed 01/04/21 Page 2 of 2




 1          DATED this 4th day of January 2021.




                                                  A
 2

 3

 4
                                                  John C. Coughenour
 5                                                UNITED STATES DISTRICT JUDGE
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     C20-5803-JCC
     PAGE - 2
